OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 17, 1984 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that, in 1985, he moved to Florida where he was admitted and currently practices law. He states that he has no intention of returning to this State and is resigning *363because he no longer wishes to maintain his attorney registration in New York. There are no complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.